     Case 2:20-cv-02443-GW-JEM Document 1 Filed 03/13/20 Page 1 of 8 Page ID #:1




1    Elliot Gale (Bar #263326)
     egale@gajplaw.com
2    Joe Angelo (Bar #268542)
     jangelo@gajplaw.com
3    Gale, Angelo, Johnson, & Pruett, P.C.
     1430 Blue Oaks Blvd., Ste. 250
4    Roseville, CA 95747
     916-290-7778 ph
5    916-721-2767 fax
6    Attorneys for Plaintiff
     Lakisha Long
7

8
                           UNITED STATES DISTRICT COURT

9           CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10

11                                          CASE NO.        2:20-cv-02443
12
     Lakisha Long
13
                         Plaintiff,         PLAINTIFF’S COMPLAINT FOR
                                            DAMAGES:
14
           v.                                 1. Violation of the Rosenthal Fair Debt
15
                                                 Collection Practices Act
16   Elan Financial Services, U.S. Bank,      2. Violation of the Telephone Consumer
                                                 Protection Act
17
     N.A.

18                       Defendants.
19

20         COMES NOW Plaintiff Lakisha Long, an individual, based on information
21   and belief, to allege as follows:
22                                    INTRODUCTION
23      1. This is an action for damages brought by an individual consumer for
24   Defendant’s violations of the Rosenthal Fair Debt Collection Practices Act, Cal. Civ.
25   Code §1788, et seq. (hereinafter “Rosenthal Act”), which prohibits debt collectors
26   from engaging in abusive, deceptive, and unfair practices and violation of the
27   Telephone Consumer Protection Act 47 U.S.C. §227, et seq. (hereinafter “TCPA”),
28

                                              1
     Case 2:20-cv-02443-GW-JEM Document 1 Filed 03/13/20 Page 2 of 8 Page ID #:2




1    which prohibits the use of automated dialing equipment when making calls to
2    consumers.
3       2. Plaintiff brings this action against Defendants Elan Financial Services
4    (hereinafter “Defendant” or “Elan”) and U.S. Bank, N.A. (hereinafter “U.S. Bank”)
5    for its abusive and outrageous conduct in connection with debt collection activity.
6       3. In Calif. Civil Code § 1788.1(a)-(b), the California Legislature made the
7    following findings and purpose in creating the Rosenthal Act:
8
           (a)(1) The banking and credit system and grantors of credit to
           consumers are dependent upon the collection of just and owing debts.
9          Unfair or deceptive collection practices undermine the public
10         confidence which is essential to the continued functioning of the
           banking and credit system and sound extensions of credit to consumers.
11

12          (2) There is need to ensure that debt collectors and debtors exercise
13
            their responsibilities to another with fairness and honesty and due
            regard or the rights of the other.
14

15          (b) It is the purpose of this title to prohibit debt collectors from engaging
            in unfair or deceptive acts of practices in the collection of consumer
16
            debts and to require debtors to act fairly in entering into and honoring
17          such debts, as specified in this title.
18
        4. While many violations are described below with specificity, this Complaint
19
     alleges violations of the statutes cited in their entirety.
20
        5. The TCPA was designed to prevent calls like the ones described herein, and
21
     to protect the privacy of citizens like Plaintiff, and by enacting the TCPA, Congress
22
     intended to give consumers a choice as to how corporate entities may contact them
23
     and to prevent the nuisance associated with automated or prerecorded calls.
24
                                 JURISDICTION & VENUE
25
        6. This Court has jurisdiction under 28 U.S.C. §§ 1331, 1337, and 1367, and 47
26
            U.S.C. §
27
     227.
28

                                                  2
     Case 2:20-cv-02443-GW-JEM Document 1 Filed 03/13/20 Page 3 of 8 Page ID #:3




1       7. This venue is proper pursuant to 28 U.S.C. §1391(b).
2                              GENERAL ALLEGATIONS
3       8. Plaintiff Lakisha Long (hereinafter “Plaintiff”) is an individual residing in
4    the state of California and is a “debtor” as defined by Cal. Civ. Code §1788.2(g).
5       9. At all relevant times herein, Elan and U.S. Bank were companies engaged,
6    by the use of mail, email, and telephone, in the business of collecting a debt from
7    Plaintiff, and a “consumer debt,” as defined by Cal. Civ. Code §1788.2(f).
8       10. At all relevant times, Defendants Elan and U.S. Bank acted as a “debt
9    collector” within the meaning of Cal. Civ. Code §1788.2(c)
10      11. Plaintiff applied for, and obtained, an unsecured credit card account with
11   Defendant sometime in 2016.
12      12. The credit Plaintiff was extended from Defendant was extended primarily
13   for personal, family or household purposes and is therefore a “debt” as that terms is
14   defined by the Calif. Civil Code § 1788.2(d) of the Rosenthal Act.
15      13. Defendant has been attempting to collect on a debt that originated from
16   monetary credit that was extended primarily for personal, family, or household
17   purposes, and was therefore a “consumer credit transaction” within the meaning of
18   Calif. Civil Code § 1788.2(3) of the Rosenthal Act.
19      14. Because Plaintiff, a natural person allegedly obligated to pay money to
20   Defendant rising from what Plaintiff is informed and believes was a consumer credit
21   transaction, the money allegedly owed was a “consumer debt” within the meaning
22   of California Civil Code § 1788.2(f) of the Rosenthal Act.
23      15. Plaintiff is informed and believes that Defendant is one who regularly
24   collects or attempts to collect debts on behalf of themselves, and is therefore a “debt
25   collector” within the meaning of the Calif. Civil Code § 1788.2(c) of the Rosenthal
26   Act, and thereby engages in “debt collection” within the meaning of the California
27   Civil Code § 1788.2(b) of the Rosenthal Act, and is also therefore a “person” within
28   the meaning of California Civil Code § 1788.2(g) of the Rosenthal Act.
                                               3
     Case 2:20-cv-02443-GW-JEM Document 1 Filed 03/13/20 Page 4 of 8 Page ID #:4




1       16. Plaintiff’s account was an unsecured credit account and Plaintiff began
2    making payments on the account shortly after opening.
3       17. Plaintiff was making payments on the loan before she became financially
4    unable to keep up with the monthly payments.
5       18. Defendant began contacting Plaintiff in late August or early September of
6    2019 to inquire about the status of the loan and to collect on the payments that were
7    no longer being made.
8       19. Plaintiff retained counsel to assist in dealing with Defendant’s debt and to
9    seek some type of financial relief.
10      20. Counsel for Plaintiff sent Defendant a letter confirming representation of
11   Plaintiff and informing Defendant that it was to no longer contact Plaintiff directly
12   and that all calls/letters/collection efforts were to no longer be directed at Plaintiff.
13      21. The contents of the letter also informed Defendant that Plaintiff was
14   withdrawing her consent to be contacted on her cellular telephone.
15      22. Counsel for Plaintiff sent the certified letter of representation to Defendant
16   on or about September 26, 2019.
17      23. Defendant received Plaintiff’s letter of representation and revocation on or
18   about September 30, 2019.
19      24. Plaintiff informed Defendant that she was revoking her consent to be called
20   on her cellular telephone in late September of 2019.
21      25. Despite Defendant receiving the notice of representation and revocation of
22   consent, Defendant continued to contact Plaintiff on her cellular telephone.
23      26. Defendant also began sending Plaintiff payment demands in addition to
24   making calls to her cellular telephone.
25      27. These payment demands were not monthly account statements and were sent
26   after Defendant was aware that Plaintiff was represented by an attorney.
27      28. Plaintiff received calls between approximately October 1, 2019 through
28   January 15, 2020.
                                                 4
     Case 2:20-cv-02443-GW-JEM Document 1 Filed 03/13/20 Page 5 of 8 Page ID #:5




1       29. Defendant would sometimes call Plaintiff numerous times each day
2    demanding payment on the account.
3       30. Defendant would use an automatic dialing machine when placing the calls to
4    Plaintiff.
5       31. Plaintiff was contacted repeatedly regarding non-payment of the debt owed
6    to Defendant despite Defendant being notified that Plaintiff had retained counsel to
7    deal specifically with the debt owed to Defendant.
8       32. Defendant’s calls were frequent in nature and continued despite receiving
9    written confirmation that Plaintiff was represented by an attorney and that all calls
10   to Plaintiff’s cellular telephone were to stop.
11      33. Despite receiving notice regarding Plaintiff’s representation by counsel and
12   revocation of her consent to be contacted on her cellular telephone Defendant
13   continued to call and contact Plaintiff daily regarding her account with Defendant.
14

15
                               FIRST CAUSE OF ACTION
                              (Violation of the Rosenthal Act)
16                           (Cal. Civ. Code §§ 1788-1788.32)
17                        (Against Defendants Elan and U.S. Bank)
18
        34. Plaintiff realleges and incorporates herein the allegation in each and every
19
     paragraph above as though fully set forth herein.
20
        35. Plaintiff provided written notice that she was represented by sending
21
     Defendant a certified letter with the name, address, and contact information of her
22
     attorney and informed Defendant that she was represented.
23
        36. Defendant continued to call and attempt to make contact with Plaintiff
24
     despite receiving notice of representation and being informed that Plaintiff had
25
     retained counsel in an effort to deal with the debt that was owed to Defendant.
26
        37. The calls and communications made by Defendant to Plaintiff were not
27
     related to statements of Plaintiff’s account and were attempts to collect a debt.
28

                                                5
     Case 2:20-cv-02443-GW-JEM Document 1 Filed 03/13/20 Page 6 of 8 Page ID #:6




1       38. Plaintiff received numerous calls and from Defendant from at least October
2    1, 2019 – January 15, 2020.
3       39. Defendant contacted Plaintiff frequently regarding her non-payment on her
4    account after receiving certified notice that Plaintiff was represented by counsel.
5       40. In addition to calling Plaintiff on her telephone, Defendant also sent payment
6    demands to Plaintiff in the mail. These demands were not account statements and
7    were sent after Defendant was aware that Plaintiff was represented by an attorney.
8       41. Defendant was notified that Plaintiff was represented by counsel and despite
9    that notice, continued to contact Plaintiff over 75 times.
10      42. Defendant violated Cal. Civ. Code §1788.14 by contacting Plaintiff after
11   receiving noticed that Plaintiff had retained an attorney.
12

13
                             SECOND CAUSE OF ACTION
                                 (Violation of the TCPA)
14                                   (47 USC § 227)
15                        (Against Defendant Elan and U.S. Bank)
16
        43. Plaintiff realleges and incorporates herein the allegation in each and every
17
     paragraph above as though fully set forth herein.
18
        44. Defendant was informed that Plaintiff revoked her consent to be contacted by
19
     Defendant in September of 2019.
20
        45. Defendant called Plaintiff approximately seventy-five (75) times since
21
     Plaintiff withdrew her consent to be contacted by an automatic dialing machine.
22
        46. Plaintiff sent a certified notice to Defendant that explicitly informed
23
     Defendant that revocation to be contacted on her cellular telephone, to the extent it
24
     had previously been given, was being revoked.
25
        47. However, Defendant would contact Plaintiff nearly daily regarding
26
     payment on the accounts.
27

28

                                               6
     Case 2:20-cv-02443-GW-JEM Document 1 Filed 03/13/20 Page 7 of 8 Page ID #:7




1         48. Defendant placed the above cited calls using an artificial or prerecorded voice
2    to deliver the collection messages without Plaintiff’s prior express consent.
3         49. All calls placed by Defendant to Plaintiff utilized an “automatic telephone
4    dialing system” as defined by 47 U.S.C. §227(a)(1).
5         50. These calls were made to Plaintiff’s cellular telephone and were not calls for
6    an emergency purposed as defined by 47 U.S.C. §227(b)(1)(B).
7         51. Plaintiff expressly revoked any consent that may have previously been given
8    to Defendant to be contacted by an automatic dialing machine in September of 2019.
9         52. These telephone calls by Defendant, or its agent, violated 47 U.S.C.
10   §227(b)(1)(A)(iii).
11                                 PRAYER FOR RELIEF
12   WHEREFORE, Plaintiff prays for judgment as follows:
13              a. An award of actual damages pursuant to California Civil Code
14                 §1788.30(a), as will be proven at trial, which are cumulative and in
15                 addition to all other remedies provided for in any other cause of action
16                 pursuant to California Civil Code §1788.32.
17              b. An award of statutory damages of $1,000.00 pursuant to Cal. Civ. Code
18                 §1788.30(b), which are cumulative and in addition to all other remedies
19                 provided for in California Civil Code §1788.32; and
20              c. An award of costs of litigation and reasonable attorney’s fees pursuant
21                 to Cal. Civ. Code §1788.30(c).
22              d. An award of statutory damages of $1,500.00 pursuant to 47 U.S.C.
23                 §227(b)(3)(C) for each and every violation.
24   //
25   //
26   //
27   //
28   //
                                                 7
     Case 2:20-cv-02443-GW-JEM Document 1 Filed 03/13/20 Page 8 of 8 Page ID #:8




1             e. Pursuant to 47 U.S.C. §227(b)(3)(A), injunctive relief prohibiting such
2                conduct in the future.
3
                                           Gale, Angelo, Johnson, & Pruett, P.C.
4    Dated:      March 13, 2020            By:    /s/ Joe Angelo
5                                                 Joe Angelo
                                                  Elliot Gale
6
                                                  Attorneys for Plaintiff
7

8
                             DEMAND FOR JURY TRIAL

9         Plaintiff hereby demands trial of this matter by jury.
10

11
                                           Gale, Angelo, Johnson, & Pruett, P.C.
12   Dated: March 13, 2020                        /s/ Joe Angelo
13                                                Joe Angelo
                                                  Elliot Gale
14
                                                  Attorneys for Plaintiff
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              8
